IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WILLIAM WACKER,                         NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-5575

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 28, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

William Wacker, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the July 25, 2016, Order Dismissing Successive Motion for Post-

Conviction Relief as Untimely in Santa Rosa County Circuit Court case number 2006-

CF-864. Upon issuance of mandate in this cause, a copy of this opinion shall be

provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.

App. P. 9.141(c)(6)(D).

ROWE, OSTERHAUS, and WINOKUR, JJ., CONCUR.